DETAILED ACTION
1.	This action is in response to applicant's amendment received on 1/6/2022.  Amended claim 6 and new claim 16 are acknowledged and the following notice of allowability is formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 2/17/2022.

The application has been amended as follows: 

6.	(Amended) A linkage system, comprising: a linkage being an intermediate link split into a pair of link members, the link members each having an oil hole, the linkage holes holes have an inclined surface along an opening rim on the crankshaft side, a surface other than the oil holes have a surfaces have a carbon concentration within a range of 0.7 wt% or more and 0.9 wt% or less
7.	(Amended) The linkage system surfaces have an arithmetic surface roughness Ra of 1.7 μm or less, and a maximum height Ry of 9.8 μm or less.
8.	(Amended) The linkage system surfaces have a Rockwell hardness of 58 HRC or more.
9.	(Amended) The linkage system surfaces have a Rockwell hardness of 58 HRC or more.
10.	(Amended) The linkage system surfaces have a surface on which an intergranular oxidized layer having a thickness of 5 μm or less is formed.
11.	(Amended) A method of producing the linkage system linkage 
12.	(Amended) A method of producing the linkage system linkage 
linkage system surfaces have a surface on which an intergranular oxidized layer having a thickness of 5 μm or less is formed.
14.	(Amended) The linkage system surfaces have a surface on which an intergranular oxidized layer having a thickness of 5 μm or less is formed.
15.	(Amended) The linkage system surfaces have a surface on which an intergranular oxidized layer having a thickness of 5 μm or less is formed.
16. 	(Amended) A linkage system, comprising: a linkage being part of an intermediate link split into a pair of link members, the link members each having an oil hole, the linkage holes holes have holes have surfaces have linkage 
Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 6 and 16, but more specifically, a linkage system for an engine, in which the linkage is an intermediate link split into a pair of link members, each link member having an oil hole, and each oil hole having an inclined surface with only the inclined surfaces having a carbon centration of 0.7 to 0.9 wt% or less.
The closest pieces of prior art are mentioned in the previous rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/22/2022